835 F.2d 877
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.David CHAPMAN, Plaintiff-Appellant,v.Billy W. COMPTON, Warden, and Robert Henry, State Employee,Defendants- Appellees.
No. 87-5555.
United States Court of Appeals, Sixth Circuit.
Dec. 8, 1987.

Before BOYCE F. MARTIN, Jr., MILBURN and DAVID A. NORRIS, Circuit Judges.

ORDER

1
Plaintiff appeals the district court's judgment dismissing his civil rights action filed under 42 U.S.C. 1983.


2
This matter has been referred to a panel pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the certified record and the parties briefs, this panel unanimously agrees that oral argument is not needed.  Rule 34(a), Fed.R.App.P. 34(a).


3
Plaintiff claimed that defendants violated his eighth amendment right when they changed his prison job assignment to strenuous labor with knowledge of his serious medical condition.


4
Upon consideration, we conclude that plaintiff's claim is frivolous and affirm the district court's judgment for reasons stated in the order of dismissal dated April 29, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.